Title: Joseph M. Sanderson to Thomas Jefferson, 9 December 1818
From: Sanderson, Joseph M.
To: Jefferson, Thomas


          
            
              Dear Sir—
              Baltimore Dec. 9 1818—
            
            I Send you the prospectus of a work which I am about to publish—I wish to know your opinion of the plan, & if not imposing too much on your leisure I would be glad if you would suggest any alteration by which it can be made interesting to the People of the United States—A work of the kind appears to be Much wanted—for Many of the Signers to the Declaration of Independence are entirely unknown to two-thirds of the people—The avidity recently displayed for the possession of the print of the Declaration of Independence, & the anxiety to know the history of the several Signers is a proof that the characters of Many of those illustrious men have been neglected—Such however is the Motive that has prompted me to the undertaking & I trust that through the assistance of the several connexions I shall be able to Make it honorable to the nation—To you I would apply for some of the facts relative to the passage of the law—but I fear it would be too much intrusion—If however there is any thing you could communicate without interfering with your ease that would tend to illustrate the work—I shall consider Myself under an  unbounded obligation to you—with wishes therfore for your ease & comfort, I remain, very respectfully
            
              your humble Servant
              Joseph M. Sanderson48 Market street Baltimore
            
          
          
        